ANNETTE KINGSLAND ZIEGLER, J.
¶ 98. {concurring). I join the majority opinion insofar as it concludes that (1) Stevens' privilege against self-incrimination, guaranteed by both the Fifth Amendment of the United States Constitution and Article I, Section 8 of the Wisconsin Constitution, was not violated; and (2) this court's decision in Blum v. 1st Auto & Casualty Insurance Co., 2010 WI 78, ¶ 56, 326 Wis. 2d 729, 786 N.W.2d 78, did not require the court of appeals to disregard State v. Middleton, 135 Wis. 2d 297, 399 N.W.2d 917 (Ct. App. 1986), in its entirety. I concur and write separately to clarify the majority opinion's discussion of Blum at ¶¶ 91-94.
¶ 99. In Blum, a majority of this court concluded that "a court of appeals decision expressly overruled by this court no longer retains any precedential value, unless this court expressly states that it is leaving portions of the court of appeals decision intact." 326 Wis. 2d 729, ¶ 56. Quite obviously, prior to Blum, no court could have known that it was expected to utilize magic language when partially overruling a court of appeals decision. In short, the Blum rule can be understood only with common sense in mind. In applying the rule, we simply must determine whether the court, in "overruling" a court of appeals decision, intended to overrule the entire decision or only a portion thereof.
¶ 100. I respectfully concur in order to clarify the Blum rule.
¶ 101. I am authorized to state that Justices PATIENCE DRAKE ROGGENSACK and MICHAEL J. GABLEMAN join this concurrence.